Citation Nr: 0941394	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left shoulder 
disability, including arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1977 
to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied a claim for 
service connection for arthritis of the left shoulder.  

In April 2008, the Veteran testified before the undersigned 
at a Board hearing.  A copy of the transcript has been 
associated with the file.  

In May 2008, the Veteran submitted additional evidence 
without a waiver from the RO.  The submitted private medical 
records, while not duplicative, do not include evidence 
related to the etiology of the arthritis of the left 
shoulder.  Proceeding with the claim without a remand to the 
RO is not prejudicial to the Veteran.  


FINDING OF FACT

A preponderance of the evidence is against a finding that 
left shoulder disability, including arthritis was present in 
service or is otherwise related to service; arthritis of the 
left shoulder was not exhibited within the first post service 
year.  


CONCLUSION OF LAW

Chronic left shoulder disability was not incurred or 
aggravated during active service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In an August 2006 letter, the RO satisfied its duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
he was expected to provide.  The letter also informed the 
Veteran of the process by which initial disability ratings 
and effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been 
able to participate effectively in the processing of his 
claim.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
was given a VA joints examination in March 2007.  The duties 
to notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where the veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

III. Analysis

The Board does not find service connection is warranted for 
left shoulder disability because there is no showing of a 
chronic left shoulder disability during service, the presence 
of arthritis within the first post service year, and no 
finding that current left shoulder disability is otherwise 
related to service.  

In an August 2006 statement the Veteran asserted he had a 
sports accident where he severely sprained his ankle and his 
left shoulder hit a wall while he was in service.  Due to his 
sprained ankle, he stated he had to stop training to be an 
air traffic controller and received honorable discharge.  
Essentially, because his ankle was so much worse, he never 
sought treatment for his shoulder.  At the time the statement 
was written in August 2006 his shoulder required medication 
and was disabling.  

In July 2007, the Veteran submitted his substantive appeal 
form and stated that he had been receiving continual 
treatment for arthritis at VA and with private physicians.  
At the April 2008 hearing, the Veteran stated he injured his 
left shoulder in 1978 (Transcript, p 4).  His primary focus 
was on his ankle at that time because he couldn't do his job 
as an air traffic controller with an ankle injury; he had to 
climb stairs to get to the tower.  (Transcript, p 5.)  The 
Veteran stated his didn't become a concern until about 10 
years earlier (Transcript, pp 6, 11).  It took a long time 
for his left shoulder problem to start really bothering him 
(Transcript, p 8).  He did not receive treatment for his left 
shoulder after service (Transcript, p 10).  

A July 1977 examination report (prior to entry into service) 
revealed normal upper extremities.  A report of medical 
history form shows that the Veteran had had a prior right 
shoulder injury which was no longer a problem.  A November 
1977 record showed a "painful right shoulder" from 1971 
secondary to sports.  It was treated for taping for two days 
at the time and had no recurrence, good strength and full 
range of motion without pain or crepitus, no complications 
and no sequelae.  A January 1979 separation examination shows 
the Veteran complained of aches and pains of the left 
shoulder.  Examination of the upper extremities did not 
reveal shoulder pathology and the physician's summary was 
blank.  

A September 2003 VA imaging report showed a history of old 
injury was reported and pathology was to be ruled out.  The 
impression was "minimum degenerative arthritic changes of 
the acromioclavicular joints" of both shoulders.  A 
September 2003 VA primary care note shows the Veteran 
reported right shoulder pain and a prior old injury from high 
school football.  The Veteran had positive crepitus of both 
shoulders.  The right shoulder pain was related to a reported 
prior old injury of high school football with probable 
osteoarthritic changes.  An addendum shows the Veteran did 
not show up for an appointment for his shoulders.  

A March 2004 VA primary care note shows a past right shoulder 
injury was noted but the Veteran stated it was not a problem 
for him.  In a June 2006 VA record, the Veteran reported a 
history of chronic shoulder pain.  

Private records from May to July 2004 show the Veteran 
complained of pain associated with the arthritis in his 
shoulders.  In June 2004, the Veteran stated that he injured 
his right shoulder during high school.  The assessment was 
bilateral shoulder pain.  In July 2004, he stated his right 
shoulder injury was secondary to high school football.  

In March 2007, the Veteran was given a VA examination.  It 
was reported that there was no documentation of a left 
shoulder injury in service.  The Veteran thought he hurt his 
left shoulder when he hurt his right ankle.  While the 
examiner found evidence in service treatment records 
regarding the right ankle, he noted there were no diagnoses 
or injuries shown regarding his left shoulder while he was in 
service.  The current diagnosis was arthritis to the 
acromioclavicular joints.  The examiner indicated that it was 
not likely any shoulder arthritis was related to a right 
ankle injury.  The rationale was stated in the opinion that 
there was no documentation in service regarding a left 
shoulder injury.  

The Board finds the Veteran is competent to state what he 
experiences and to relate his medical history.  Barr v. 
Nicholson, 21 Vet. App. at 309.  The Board also finds the 
Veteran credible.  The Veteran testified at the April 2008 
Board hearing that his left shoulder bothered him after the 
inservice injury, but did not become a concern until ten 
years prior.  (Transcript, pp 6, 11.)  He did not seek or 
receive treatment after service.  (Transcript, p 10.)  The 
Veteran's testimony suggests that while the left shoulder was 
injured in service, there was a significant increase in left 
shoulder pathology about 10 years earlier, or many years 
following his left shoulder injury in service.  

Service connection for arthritis of the left shoulder is not 
warranted.  The March 2007 VA examiner's report weighs 
against the claim because the examiner found that the left 
shoulder arthritis was not related to service.  The January 
1979 record does show the Veteran reported aches and pains in 
the left shoulder, but examination at that time did not 
reveal any left shoulder pathology and there was no showing 
of any other shoulder treatment until September 2003 (a time 
after the Veteran said the left shoulder became problematic).  
The Veteran stated he did not receive ongoing treatment.  
(Transcript, p 10.)  Additionally, the Veteran stated that 
his shoulder did not become a concern until approximately 
1998 (10 years before 2008) when he separated in 1979.  In 
other words, the more serious left shoulder symptomatology 
did not begin or continue since service and arthritis (the 
current disability) was first shown after the post service 
increase in symptoms.  This strongly suggests that current 
left shoulder pathology is unrelated to service and further 
supports the conclusions made by the March 2007 examiner.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for arthritis of the left 
shoulder.  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for arthritis of the left shoulder is 
denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


